Exhibit 10.7(c)

 

LOGO [g293576g81p97.jpg]

RESTRICTED STOCK AGREEMENT

(Under the People’s United Financial, Inc. 2014 Long-Term Incentive Plan)

Granted To: (“you” or the “Participant”)

In accordance with the terms of the People’s United Financial, Inc. 2014
Long-Term Incentive Plan (the “Plan”), People’s United is pleased to grant you
an award (the “Award”) of shares of People’s United Financial, Inc. (the
“Company”) Common Stock (the “Shares”). The Shares granted to you under this
Agreement are subject to the restrictions set forth in Section 3 hereof and to
the other terms and conditions set forth in this Agreement and in the Plan.

You and the Company agree that the Award is subject to the following terms and
conditions:

1. Definitions. All of the terms and provisions of the Plan are deemed
incorporated into this Agreement by reference to the same purposes and effect as
if the Plan were set forth in its entirety in this Agreement. All terms used in
this Agreement and defined in the Plan shall, unless otherwise defined herein,
have the same meanings as in the Plan. The term “Common Stock” refers to the
Company’s Common Stock, par value $.01 per share, and includes any class or
series of securities into which such capital stock may be changed, as
contemplated by Section 12 of the Plan. The terms “person” and “security,” and
any variations of such terms, shall have the broadest meanings assigned to them
by the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities Exchange Act of 1934 (the “Exchange Act).

2. Grant Date. The Award is granted and made effective                      (the
“Grant Date”). Each Share has a Fair Market Value of $         on the Grant
Date.

3. Restrictions on Shares. Subject to the provisions of the Plan, you may not
sell, assign, transfer, pledge, hypothecate or otherwise dispose of or encumber
the Shares until they have vested in accordance with the vesting schedule set
forth in Section 4 of this Agreement. The Company will permit transfer of the
Shares only in accordance with the terms of this Agreement. Any transfer of the
Shares made in any manner contrary to this Agreement will be void and
ineffective to constitute the transferee a shareholder of the Company entitled
to any rights, benefits or privileges as such.

4. Vesting. Thirty three and one-third (33 1/3%) of the Shares will vest on
                    ; thirty three and one-third (33 1/3%) of the Shares will
vest on                     ; and the remaining thirty three and one-third (33
1/3%) of the Shares will vest on                     . Vesting will occur only
if you have continuously been an employee of the Company (or one or more of its
affiliates) from the Grant Date through the applicable vesting date; provided,
however, that notwithstanding the foregoing, all Shares which are unvested as of
the date of your termination of employment with the Company (or one or more of
its affiliates) by reason of your death, Disability or Retirement shall vest
immediately upon such termination, and the Restriction Period applicable to all
such Shares shall expire.

5. Forfeiture. You will forfeit all unvested Shares upon the termination of your
employment with the Company (or one or more of its affiliates) for any reason
(other than death, Disability or Retirement) during the applicable Restriction
Period.



--------------------------------------------------------------------------------

6. Voting. You will have the right to vote the Shares from the Grant Date. Your
right to vote the Shares will expire immediately upon forfeiture or revocation
of the Award with respect to all Shares so forfeited or revoked.

7. Cash Dividends. Any cash dividends that may be paid with respect to the
Shares will be paid to you as soon as practicable. Dividends will be paid to
you, and will be taxable in the same manner as other compensation paid to you,
by the Company. In the case of any Shares which are forfeited by you, no cash
dividends will be paid to you with respect to any forfeited Shares on or after
the date such forfeiture occurs.

8. Other Distributions. Any stock dividends that may be paid with respect to the
Shares will be payable in the form of additional shares of Restricted Stock
which will be subject to the terms, conditions and restrictions set forth in
this Agreement. If any warrants or rights are issued with respect to the Shares
and are exercised, the shares issued with respect to such warrants or rights
shall also be Restricted Stock subject to the terms, conditions and restrictions
set forth in this Agreement. The restrictions on such stock dividends will lapse
when the restrictions on the Shares lapse.

9. Return of Certain Dividends and Distributions. If this Award is subsequently
revoked pursuant to Section 19 of this Agreement, and if prior to the date of
such revocation you received or became eligible to receive any dividends or
other distributions with respect to this Award, you will be required to repay or
return all such dividends or distributions to the Company within five
(5) business days following the later of (a) the date your Award is revoked or
(b) the date such dividends are paid or such distribution is made to you. In the
event you fail to do so, the Company may withhold the amount to be repaid or
returned by you from any subsequent payments (including salary, bonus or other
compensation) payable to you by the Company or any of its affiliates as a result
of your employment.

10. Absence of Share Certificates. The Shares will be registered in your name on
the Company’s stock transfer records but will be issued in book-entry form and
will not be represented by certificates.

11. Delivery of Certificates. If the Company issues certificates representing
the Shares, it may postpone the delivery of the certificates for the Shares for
such time as it deems necessary or desirable to enable it to comply with the
requirements of the Securities Act or the Exchange Act, any rules or regulations
of the SEC promulgated thereunder, or the requirements of applicable state laws
relating to the authorization, issuance or sale of securities generally.

12. Adjustments in Shares. In the event of any changes in the Company’s capital
structure during the term of this Agreement, the provisions of Section 13 of the
Plan shall apply.

13. Corporate Law Status of Shares. The Shares granted pursuant to this
Agreement constitute validly issued and outstanding Shares of the capital stock
of the Company and are fully paid and nonassessable.

14. Modification and Waiver. No modification or waiver of any of the provisions
of this Agreement shall be binding upon either the Company or you unless it is
made in writing, signed by you and countersigned on behalf of the Company by an
executive officer thereof (other than you).

15. Binding Effect. Except as provided in Section 3 hereof, this Agreement shall
be binding upon and inure to the benefit of the parties hereto, their heirs,
personal representatives, successors and assigns.



--------------------------------------------------------------------------------

16. Resolution of Controversies. Any dispute or disagreement that may arise
under, or in any way may relate to, the interpretation, construction or
application of this Agreement shall be subject to determination by the Committee
after appropriate notice to the affected parties and reasonable opportunity to
be heard by the Committee. Any determination made by the Committee shall be
final, binding and conclusive for all purposes.

17. Notices. All notices, requests, demands, or other communications required,
permitted or contemplated by this Agreement shall be deemed effectively served,
delivered or otherwise made (a) upon receipt if manually delivered, or (b) upon
the delivery date shown on the returned receipt (or if delivery is refused, on
the date presented for delivery) if mailed by United States registered or
certified mail, postage prepaid, return receipt requested, and if intended for
the Company, directed to the Committee’s attention, in care of People’s United
Bank, 850 Main Street, Bridgeport, Connecticut 06604; or if intended for you,
directed to you at the address set forth below immediately following your
signature. Either party may, by notice delivered in accordance with this
Section, notify the other party of a different address for all future notices,
which will be effective upon delivery to the other party.

18. Non-Solicitation. During the period of your employment with People’s United
or any of its affiliates, and for a period of          months after the
cessation of your employment for any reason, whether with or without cause, you
will not, directly or indirectly , on your own behalf or on behalf of any other
person, and whether through your own efforts or through the efforts or employing
the assistance of any other person (including without limitation any consultant
or any person employed by or associated with any person with whom you become
employed or associated):

 

  a) call on or solicit in any manner any customer of People’s United or any of
its affiliates for the purpose of doing business of the type done by People’s
United or any of its affiliates with such customer. For purposes of this
Agreement, “customer” means any individual, firm, partnership, corporation, or
other entity or person (i) currently doing business or who has done business
with People’s United or any of its affiliates in the 12 months prior to the
cessation of your employment, or (ii) any prospective customer that you know to
be a prospective customer of People’s United or any of its affiliates and with
whom People’s United or any of its affiliates is in discussion with and
reasonably expects to do business; or

 

  b) Solicit or otherwise induce any employee of People’s United or any of its
affiliates to leave the employ of People’s United or any of its affiliates.

To the extent the terms of this Section 18 are less restrictive (from your
perspective) than comparable non-solicitation restrictions agreed to by you
pursuant to any Stock Option Agreement or Restricted Stock Agreement dated prior
to the date hereof (collectively, the “Prior Agreements”), the terms of this
Section 18 shall supersede and replace the comparable non-solicitation
provisions in each such Prior Agreement.

By accepting and agreeing to the terms of this Agreement, you acknowledge that
your receipt of the grant of the Award evidenced by this Agreement represents
adequate consideration for the undertaking set forth in this Section 18.

19. Revocation of Grant. No later than forty-five (45) days after the Grant Date
(the “Acceptance Date”), you must formally accept and agree to the terms and
conditions of the Award as set forth in this Agreement. You must do so
(a) electronically, if you are directed to do so at the time your Award is
formally communicated to you and you receive a copy of this Agreement, or (b) by
returning a



--------------------------------------------------------------------------------

signed copy of this Agreement to the Executive Rewards Manager in the Human
Resources Department, 850 Main Street, BC-03, Bridgeport, CT 06604 so that it is
received no later than the close of business on the Acceptance Date. If you do
not accept and agree to the terms and conditions of the Award as set forth in
this Agreement by the Acceptance Date, the Award evidenced hereby shall be null
and void, and shall be deemed to have been revoked, on the first business day
following the Acceptance Date. If the 45th day after the Grant Date is not a
business day, the Acceptance Date will be the first business day after such 45th
day. A business day is any day other than a Saturday, a Sunday, or a day on
which the Company’s banking offices in Connecticut are not scheduled to be open
for business.

20. Entire Agreement. This Agreement and the Plan contain all understandings
between you, the Company, and any of its affiliates regarding the Shares. No
other communications regarding the Shares are to be considered binding upon you
and the Company unless they are identified as amendments to this Agreement, are
in writing and are signed by you and the Company as provided in this Agreement.

Approval and Acceptance

The Award evidenced by this Agreement was approved by the Board of Directors (or
by a duly authorized committee of the Board or the Chief Executive Officer
acting pursuant to delegated authority) of People’s United on the Grant Date.
Your acceptance of the Award evidenced by this Agreement, whether
electronically, by email or in such other form as is permitted by People’s
United, also evidences your intent to be legally bound by the terms of this
Agreement effective as of the Grant Date, regardless of the date of your
acceptance.